Citation Nr: 1516789	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-19 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disorder, and if so, whether service connection may be granted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disorder, and if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Sara Spiegelman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In February 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

Although the RO has previously reopened the Veteran's claims, the Board is required to consider the issue of finality before it can consider the claims on its merits, and as such, the issues have been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   


FINDINGS OF FACT

1.  The Veteran's service connection claim for a bilateral knee disorder was initially denied by an unappealed April 1976 rating decision.  

2.  The RO last declined to reopen the Veteran's claim for service connection for a left knee disorder in an April 1998 rating decision.  In a letter dated in May 1998, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

3.  The RO last declined to reopen the Veteran's claim for service connection for a right knee disorder in an October 1998 rating decision.  In a letter dated in November 1998, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

4.  Evidence received since the April 1998 and October 1998 rating decisions is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a bilateral knee disorder. 

5.  The Veteran's right knee disability had its onset in service and has continued since service.  

6.  The Veteran's left knee disability had its onset in service and has continued since service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

3.  The criteria for service connection for osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claims

Prior Decision

The claim of service connection for a left knee disorder was denied in an April 1998 rating decision.  The claim of service connection for a right knee disorder was denied in an October 1998 rating decision.  The claims were denied on the basis that there was no evidence of a nexus to service. 

No correspondence was received from the Veteran and no additional evidence was received within one year of the April 1998 and October 1998 rating decisions.  Thus, the claims became final as to all evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302; 20.1100, 20.1103. 

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the April 1998 and October 1998 rating decisions, new evidence added to the record consists of VA treatment records, lay statements, a VA examination report dated in February 2013, and the Veteran's February 2014 Board hearing testimony.  Further, in support of his February 2009 claims, and following the September 2009 decision denying the claim, the Veteran submitted an October 2010 private medical opinion from Dr. Hall that opined that the Veteran's military injuries contributed to the development of his current disability.  This medical opinion was not previously submitted to agency decision makers and bears directly and substantially upon the specific matter under consideration.  Furthermore, the new evidence is neither cumulative nor redundant, and by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); Shade. 

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
The Veteran's service treatment records show treatment for bilateral knee pain in April 1975.  At that time, he was treated for chronic bursitis with recurrent pain and swelling.  He was found medically qualified for duty with permanent assignment limitations.  

The February 2013 VA examiner diagnosed osteoarthritis of the bilateral knees. 
VA treatment records show complaints of chronic bilateral knee pain.  

The Board acknowledges that the February 2013 VA examiner provided negative nexus opinions.  However, the Veteran contends that he injured his knees in service and has had bilateral knee problems ever since service.  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. § 3.309.  The Board finds the Veteran's statements to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to these statements.

The Veteran submitted an October 2010 medical opinion from Dr. Hall, his treating physician, who opined that the Veteran's military injuries contributed to the development of his bilateral knee disorder.

Given Dr. Hall's positive medical opinion, the Veteran's report of recurrent bilateral knee pain in service, his credible lay statements that his symptoms have continued since service and his current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's osteoarthritis of the bilateral knees is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for osteoarthritis of the bilateral knees.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for right knee disability; to that extent only, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for left knee disability; to that extent only, the appeal is granted.

Service connection for osteoarthritis of the right knee is granted.  

Service connection for osteoarthritis of the left knee is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


